691 F.2d 419
Charles E. POWELL, Appellee,v.Richard S. SCHWEIKER, Secretary of Health and HumanServices, Appellant.
No. 81-1789.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 18, 1982.Decided Oct. 22, 1982.

Robert S. Greenspan, Frederick Geilfuss and Dept. of Justice, Gabriel L. Imperato, Dept. of Health & Human Services, Washington, D.C., for appellant.
Sherman A. Kusin, Harkness, Friedman, Kusin & Britt, Texarkana, Tex., for appellee.
Before HEANEY and BRIGHT, Circuit Judges, and HENLEY, Senior Circuit Judge.
PER CURIAM.


1
The Secretary of Health and Human Services appeals from a decision of the district court remanding this cause to the Secretary for further evidentiary proceedings.  The Secretary had previously denied the appellee's application for Social Security disability benefits on the ground that there are significant numbers of jobs available to persons with Powell's medical and vocational characteristics.  The Secretary arrived at this conclusion by applying the Medical-Vocational Guidelines to his findings regarding Powell's residual functional capacity, education, age and previous work experience.  See 20 C.F.R. Part 404, Subpart P, Appendix 2, § 202.21 (1982).  The district court held that the Medical-Vocational Guidelines do not supplant the Secretary's obligation to offer vocational expert testimony addressed to whether jobs exist that a particular claimant who cannot return to his former work can perform.  Because no vocational expert testimony was offered in this case, the district court remanded for further proceedings.


2
We reverse the decision of the district court.  We have recently held that in those narrow circumstances in which the Medical-Vocational Guidelines may be applied, the Secretary need not call a vocational expert witness.  McCoy v. Schweiker, 683 F.2d 1138 at 1149 (8th Cir., 1982).  We therefore remand to the district court so that it may determine whether the Secretary's findings regarding Powell's residual functional capacity, age, education and previous work experience are supported by substantial evidence and whether the Guidelines were otherwise properly applied.